260 Madi A
Protass Law puc ae 22nd Floor

New York, NY 10016
T: 212-455-0335

& F: 646-607-0760
tse Py TP Te E hprotass@protasslaw.com

1p /a30A

t

 

December 13, 2019

j2[23lrou4

wae Ac apnhak boven he Oras
Honorable Paul A. Cratty “ niles

United States District Court [ive (9 lul4 GU Ywida-v

Southern District of New York

500 Pearl Strect Mapirite Tes aH Vlad (Med
New York. NY 10007 So ppthtrtr

Re: United Siates v, Purna Aramatla, Case No. 14-CR-247 (PAC)

CADE
This firm was recently engaged to represent Usha Aramalla in connection with the
referenced matter, Mrs. Aramalla is the wife of defendant Purna Aramalla, | write today to seek
clarification of an Order that this Court entered on November 19, 2019 (Docket No. 81) relating
to the sale of the home that Mr. and Mrs, Aramalla jointly own. A copy of this Court's
November 19, 2019 Order is atiached hereto as Exhibil 1,

Dear Judge Crotty:

Backgaround

On July 25, 2014 Mr. Avamatla pled guilty before the Honorable James C. Francis
fo one count of conspiracy lo commit wire fraud and health eare fraud (18 U.S.C. § 1349) and
one count of allempted tax evasion (28 U.S.C. § 7201). In connection (herewith, Mr. Aramalla
and the government entered into a plea agreement (attached hereto as Exhibit 2) and this Court
entered a Preliminary Order of Forfeiture (Docket No. 23). The foregoing documents provided
(among other things) for forfeiture by Mr. Aramalla of approximately 57,500,000, the
collateratization of that forfeiture obligation by the home that Mr. and Mrs. Aramalla jointly own
(and live in) and the forfeiture of that home if Mr. Aramalla did not pay such $7,500,000 in
forfeiture within three years of sentencing, The foregoing documents further provided for
restitution by Mr. Aramalla of approximately $7,500,000 and that any funds paid towards Mr.
Aramatla’s $7,500,000 forfeiture obligation would be used to satisty his $7,500,000 restitution
obligation.

On March 26, 2015 this Court sentenced Mr. Aramalla principally lo three years
imprisonment. Mr. Aranvalla did not thereafier satisly his $7,500,000 forfeiture/restitution
obligation during the course of the three years that followed his sentencing hearing. Thus, and
